ORDER

PER CURIAM.
Robbie Wade appeals from a judgment in the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing.
In his sole point on appeal, Movant alleges that the motion court clearly erred in denying his post-conviction motion because his trial counsel was ineffective for failing to investigate to determine whether Mov-ant had a viable good cause defense to the charged offenses and for advising Movant to plead guilty when there was a good cause defense available. We find no error and affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment of the motion court pursuant to Rule 84.16(b).